RESOLUCIÓN
Por ser nuestra jurisdicción original una limitada que no incluye el poder entender en recursos de sentencia de-claratoria e injunction como el presente, denegamos el re-curso titulado mandamus presentado por El Vocero de Puerto Rico, sin perjuicio de que pueda presentarlo en el foro de instancia. Art. V, Sec. 5, Const. E.L.A., L.P.R.A., Tomo 1.(1)
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Alonso Alonso no intervino. El Juez Asociado Señor Negrón García disintió *526con opinión escrita, a la cual se unió el Juez Asociado Se-ñor Rebollo López.
(Fdo.) Francisco R. Agrait Liado

Secretario General

— O —

 El Reglamento sobre Contenido Mínimo de los Estados de Situación de los Candidatos a Elección que se impugna fue promulgado por la Comisión Estatal de Elecciones el 4 de enero de 1988.